Name: 79/169/EEC: Council Decision of 5 February 1979 replacing a member and an alternate member of the Advisory Committee on Vocational Training
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-02-13

 Avis juridique important|31979D016979/169/EEC: Council Decision of 5 February 1979 replacing a member and an alternate member of the Advisory Committee on Vocational Training Official Journal L 037 , 13/02/1979 P. 0029 - 0029****( 1 ) OJ NO 190 , 30 . 12 . 1963 , P . 3090/63 . ( 2 ) OJ NO L 91 , 12 . 4 . 1968 , P . 26 . COUNCIL DECISION OF 5 FEBRUARY 1979 REPLACING A MEMBER AND AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING ( 79/169/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE COUNCIL DECISION OF 18 DECEMBER 1963 LAYING DOWN THE RULES OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING ( 1 ), AS AMENDED BY THE DECISION OF 9 APRIL 1968 ( 2 ), AND IN PARTICULAR ARTICLE 4 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 16 OCTOBER 1978 APPOINTING THE MEMBERS AND ALTERNATES OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING FOR THE PERIOD ENDING 15 OCTOBER 1980 , WHEREAS ONE SEAT AS MEMBER AND ONE AS ALTERNATE MEMBER ON THE ABOVE COMMITTEE IN THE ' WORKERS REPRESENTATIVES ' CATEGORY HAVE FALLEN VACANT FOLLOWING THE RESIGNATIONS OF MR ENEVOLDSEN AND MR HANSEN , OF WHICH THE COUNCIL WAS INFORMED ON 9 JANUARY 1979 , HAVING REGARD TO THE NOMINATIONS SUBMITTED ON 9 JANUARY 1979 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR JOERGEN HANSEN AND MR KELD ANDERSEN ARE HEREBY APPOINTED MEMBER AND ALTERNATE MEMBER RESPECTIVELY OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING IN PLACE OF MR ENEVOLDSEN AND MR HANSEN FOR THE REMAINDER OF THEIR TERMS OF OFFICE , WHICH RUN UNTIL 15 OCTOBER 1980 . DONE AT BRUSSELS , 5 FEBRUARY 1979 . FOR THE COUNCIL THE PRESIDENT P . MEHAIGNERIE